Citation Nr: 1038695	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for squamous cell cancer, right 
ear, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran had active service from August 1951 to July 1953.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The Veteran's visit to Nagasaki during his service in the early 
1950s does not constitute a radiation-risk activity, as defined 
for purposes of benefits administered by VA.


CONCLUSION OF LAW

The Veteran's squamous cell cancer, right ear, was not incurred 
in or aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service, and may not be presumed 
related to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 
1112(c), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was exposed to ionizing radiation 
when he visited Nagasaki, Japan, during his service.  Before 
assessing the merits of the claim, VA's duties to the claimant 
must be examined.



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

Duty to Notify

Under the VCAA, VA has a duty to inform the Veteran of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claimant is 
also entitled to notice of the criteria for assigning a 
disability rating and for assigning an effective date for an 
increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, the Veteran was notified of the criteria for 
service connection in January 2006.  The letter included a 
"Radiation Risk Activity Sheet," which specifically advised the 
Veteran of the regulations pertaining to claims that a disorder 
was caused by exposure to ionizing radiation.  The Board 
acknowledges that the letter did not notify the Veteran of the 
criteria for assigning and effective date and a disability 
rating, if service connection were granted.  However, as service 
connection has not been granted, the lack of this notice is moot 
and does not prejudice the Veteran.

The Veteran's communications demonstrate that he understood the 
requirements for establishing service connection.  Given the 
facts of this case, the Board finds that VA has fulfilled its 
VCAA notification duties to the Veteran to the extent necessary.



Duty to assist

The Veteran's service treatment records have been obtained.  
Those records are entirely consistent with the Veteran's 
statements.  Since the incident which the Veteran contends led to 
his exposure to ionizing radiation is not within the definition 
of a "radiation-risk activity" as a matter of law, and the 
Veteran does not contend that he had any other exposure to 
ionizing radiation, medical examination to determine whether the 
Veteran has a current disorder as a result of a radiation-risk 
activity is not required.  The service department has been asked 
to provide other types of evidence which would substantiate 
exposure to ionizing radiation, and the Veteran has been advised 
of the service department's negative response.  

VA clinical records have been obtained.  The Veteran has been 
afforded the opportunity to submit additional evidence and 
argument, including statements or private clinical records.  The 
Veteran has not indicated that there is any additional 
information which would be relevant to the claims addressed in 
the decision below.  Claims for which additional development is 
required are addressed in the Remand below.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claim for service connection based on exposure to ionizing 
radiation

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal bases.  
The first basis is a presumptive basis for diseases specific to 
radiation-exposed Veterans under 38 C.F.R. § 3.309(d).  A Veteran 
must establish that he or she participated in a radiation-risk 
activity in order to qualify for application of these 
presumptions of service connection.  

The second basis for establishing that a disorder is related to 
ionizing radiation also requires that the Veteran establishes 
actual exposure to ionizing radiation., followed by subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311.  
Finally, the Veteran is entitled to service connection if he can 
establish that a disability warrants service connection as 
defined by the general laws and regulations governing VA 
compensation entitlement, that is on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation exposed Veteran" is someone who participated in a 
"radiation-risk activity," which includes the occupation of 
Hiroshima or Nagasaki, Japan, during the period of time from 
August, 6, 1945 to July 1, 1946.  38 C.F.R. 
§§ 3.309(d)(3)(ii)(B).  This is further defined as official 
military duties within 10 miles of the city limits of either 
city.  38 C.F.R. §§ 3.309(d)(3)(vi).  

In this case, the Veteran contends that he was exposed to 
ionizing radiation while he was stationed in Japan.  He contends 
that, during his service, he visited Nagasaki.  However, by 
regulation, exposure to ionizing radiation may have been incurred 
in Japan in the vicinity of Nagasaki during the period prior to 
July 1, 1946.  The Veteran was not inducted in service until 
1951.  By law, his visit or visits to Nagasaki in 1951 or 
thereafter do not constitute a radiation-risk activity.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.  Thus, the Veteran's 
squamous cell cancer of the left ear may not be presumed to be 
related to exposure to ionizing radiation solely because he 
visited Nagasaki in 1951 or thereafter.

Service connection can also be pursued under 38 C.F.R. § 3.311 on 
the basis of exposure to ionizing radiation and the subsequent 
development of a radiogenic disease.  38 C.F.R. § 3.311.  
Essentially, any form of cancer is considered a radiogenic 
disease within the meaning of the applicable regulations.  38 
C.F.R. § 3.311(b)(2).  However, the Veteran has not provided any 
evidence of actual exposure to ionizing radiation during his 
service.  The Veteran has not identified any factor of his visit 
to Nagasaki in 1951 or thereafter that resulted in exposure to 
ionizing radiation.  The Veteran does not contend that he was 
exposed to ionizing radiation as a result of his military 
occupational specialty or during his actual duties.  The RO 
requested that the service department provide information 
regarding the Veteran's actual exposure to ionizing radiation; 
the service department found no record that the Veteran was 
exposed to radiation or that the Veteran was monitored for such 
exposure.  The Veteran's own statements do not include an 
allegation that he was exposed to radiation at any time other 
than when he was present in Nagasaki.  However, as noted, 
exposure to ionizing radiation based on presence in Nagasaki may 
not be presumed at the time the Veteran was there, since the 
Veteran did not enter service until several years after July 
1946.

Thus, there is no evidence or allegation that the Veteran was 
actually exposed to radiation, except the Veteran's allegation 
that he exposed to radiation by his actual presence in Nagasaki 
in 1951 or thereafter.  A mere presence in Nagasaki does not, 
after July 1946, constitute radiation-risk activity.  Thus, the 
provisions for development of evidence of an estimate of the 
exposure to ionizing radiation are not applicable, and the 
Veteran cannot establish service connection under the provisions 
of 38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran has 
not alleged that he was exposed to ionizing radiation at any time 
except while visiting Nagasaki when he was stationed in Japan.  
Again, as the Veteran's service did not begin until 1951, the 
Veteran may not be presumed to have been exposed to ionizing 
radiation solely on the basis of asserted exposure in Nagasaki, 
and the Veteran has not alleged any other circumstances of 
exposure to ionizing radiation.  

Analysis

The Veteran alleges that he was exposed to ionizing radiation 
when he visited Nagasaki during his service, while stationed in 
Japan.  However, exposure to ionizing radiation in Nagasaki may 
only be presumed where the Veteran was present in Nagasaki 
between August, 6, 1945 and July 1, 1946.  The Veteran's military 
service began in 1951.  His exposure to ionizing radiation during 
a visit to Nagasaki may not be presumed.  The Veteran has not 
provided any allegation or fact which would support actual 
exposure to radiation during a visit to Nagasaki in 1951 or 
thereafter.  He has not provided any medical or lay evidence that 
he incurred actual exposure to ionizing radiation at any time 
during service.  
The Veteran has not alleged any circumstance which establishes 
that he was exposed to ionizing radiation or any fact which would 
require preparation of an estimate of the amount of exposure to 
ionizing radiation.  There is no evidence of a circumstance in 
this case which could, by law, constitute a radiation-risk 
activity.  The Veteran has not provided evidence of actual 
exposure to ionizing radiation.  The service department has no 
records which indicate that the Veteran might have been exposed 
to ionizing radiation.  Therefore, no presumption of service 
connection for squamous cell cancer, left ear, as due to ionizing 
radiation, is applicable, and no other provision regarding 
service connection with actual proof of causation of disorder as 
due to ionizing radiation is applicable.  

The evidence is entirely unfavorable to the Veteran, and there is 
no reasonable doubt which may be resolved in the Veteran's favor.  
The claim must be denied.   


ORDER

The appeal for service connection for squamous cell cancer, right 
ear, claimed as due to exposure to ionizing radiation, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


